DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term VELCRO, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. See paragraphs 0029, 0030 and 0033.
The disclosure is objected to because of the following informalities:  in paragraph 0032, line 7, “poylmers” should be changed to “polymers”.  Appropriate correction is required for the above objection(s).
Claim Objections
While there is no set statutory form for claims, the present office practice suggests that each claim should start with “A” or “An” for independent claims and “The”  for dependent claims. Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The application as filed fails to disclose the use of a cue pilot guide without the glove.  It is not readily apparent how the cue pilot guide would function as guide when not attached to a glove since without the glove the structure is nothing more than a sleeve and would fail to carry out the intended function of guiding a cue stick.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the button portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 are ambiguous.  The preamble(s) recites “A cue pilot guide”.  Claims 8-10 are dependent on claim 6 which is dependent on independent claim 1.  The preamble of claim 1 recites “an apparatus for playing billiard games”.  The invention as recited in claim 1 is directed to an apparatus for playing a game and it is not directed to the subcombination of the apparatus which is the cue pilot guide.  The preamble of claim 8-10 should be amended to read for example “The apparatus of claim 1, wherein the cue pilot guide contains at least two boning reinforcement. The examiner will assume the applicant is attempting to claim the combination when treating the claim on the merits.
Claims 10 and 14 contain the trademark/trade name VELCRO.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe and attachment means, accordingly, the identification/description is indefinite.
In claim 11, line 1, the phrase “its” is vague and indefinite. It is unclear what structure is encompassed by such language.
Claim 20 recites the limitation "the button portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucero (9,067,126).
Claim 1, Lucero discloses an apparatus for playing billiard games comprising: 
(a) a glove covering at least a portion of a palm and a back of a player’s hand and secured to the hand (column 2, lines 20-42; figure 1): 
(b) a cue pilot guide (channel 12) attachable to one or more places selected from at least one of: a top side of a thumb.
Claim 15, During normal use and operation of the Lucero device, the method steps set forth by applicant in the claim is inherently provided. 
a method of using an apparatus for playing billiard games comprising: obtaining an apparatus comprising: 
(a) a glove covering at least a portion of a palm and a back of a player's hand and secured to the hand (the glove covers a portion of the player's palm and the back of the player's hand and is secured to the hand via stall 1 and stall 2 - Fig. 1-3; col 2, In 14-24); and 
(b) a cue pilot guide attachable to one or more places selected from at least one of a top side of a thumb (the channel 12 is attached to a portion of the back of the hand on the glove via the tie down component 10 and another tie down component 11 - Fig. 1-3; col 2, In 34-40); and 
controlling a movement of a pool cue by inserting the cue into the cue pilot guide that is attached to the glove thereby providing enhanced control over the pool cue in all directions (the cue stick 9 is placed in the channel 12 to strike a cue ball - Fig. 1-3; co! 2, In 31-34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero (9,067,126).
Claim 2, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, a boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 3, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, two boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 4, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, three boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 11, Lucero discloses a cue pilot guide (12) for playing billiard games containing a fastener panel (10, 11) on its surface easily attachable to another fastener surface. Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, a boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 12, Lucero discloses the claimed device with the exception of the cue guide having at least, two boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including boning reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 13, Lucero discloses the claimed device with the exception of the cue guide having at least, three boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including boning reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 14, Lucero shows the fasteners are tie down components.  Lucero discloses the claimed device with the exception of the fastener material is selected from the group of: Velcro and magnet or a combination [[of]] thereof.  The Examiner takes Official Notice that the use of fasteners such as VELCRO is old and well known and obvious to incorporate because it aids in releasably attaching the cue guide to a subsurface.
Claim 16, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, a boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 17, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, two boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 18, Lucero discloses the claimed device with the exception of the cue guide being formed of an expandable elastic material having at least, three boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including an expandable elastic having reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.

Claims 6-9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero (9,067,126) in view of  Webb (US2022/0258034 A1).
Claim 6, Lucero discloses the claimed device with the exception of (a) a loop and a detachable ring; and (b) a Y-shaped lanyard containing two scaffold hooks in a tip of the lanyard and one adjustable scaffold hook (karabiner) basted in the lanyard. However, as disclosed by Webb (paragraph 0028) it is known in the art to use pivot assembly i.e. loop and ring and a strap i.e. Y-shaped lanyard.  It would have been obvious to one having ordinary skill in the art to have selected such an attachment for Lucero’s device given that Webb teaches such is an appropriate manner to attach the cue device to a user.
Claim 7, Lucero as modified above shows that the lanyard attaches to a user.  However, the lanyard is capable of attachment to any part of the user or his clothing.
Claim 8, Lucero discloses the claimed device with the exception of the cue guide having at least, two boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including boning reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 9, Lucero discloses the claimed device with the exception of the cue guide having at least, three boning reinforcement.   It would have been obvious to one having ordinary skill in the art to have selected any suitable material providing a necessary level of durability, including boning reinforcement, for Lucero’s cue guide, since both the Lucero invention and the present invention have substantially similar applications and would thus require similar durability.  The selection of a known material on the basis of its suitability for the intended use is a matter of obvious design choice, therefore held to be within the general skill of a worker in the art to select.  In re Leshin, 125 USPQ 416.
Claim 20, Lucero discloses the claimed device with the exception of (a) a loop and a detachable ring; and (b) a Y-shaped lanyard containing two scaffold hooks in a tip of the lanyard and one adjustable scaffold hook (karabiner) basted in the lanyard. However, as disclosed by Webb (paragraph 0028) it is known in the art to use pivot assembly i.e. loop and ring and a strap i.e. Y-shaped lanyard.  It would have been obvious to one having ordinary skill in the art to have selected such an attachment for Lucero’s device given that Webb teaches such is an appropriate manner to attach the cue device to a user.

Claims 5, 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucero (9,067,126) in view of Lonon (5,003,637).
Claim 5, Lucero shows the cue pilot guide is attachable to the glove by a fastener material the channel 12 is attached to a portion of the back of the hand on the glove via the tie down component 10 and another tie down component 11 - Fig. 1-3; col 2, lines 34-40).  Lucero discloses the claimed device with the exception of the fastener material being selected from the group of: hook and loop, magnet, removable adhesive, pine tar, a suction cup, a snap, or a combination of thereof. However, Lonon (glove 1, figure 1; the container 2 attached to glove 1 via hook and loop i.e., VELCRO, patch 3 on the surface of glove 1 - Fig. 1; col 2, lines 43-51).  It would have been obvious to one of ordinary skill in the art to have used such a fattener for Lucero’s device given that Lonon teaches such is a desirable manner to removably attach the cue guide to a substrate.
Claim 10, Lucero shows the cue pilot guide is attachable to the glove by a fastener material the channel 12 is attached to a portion of the back of the hand on the glove via the tie down component 10 and another tie down component 11 - Fig. 1-3; col 2, lines 34-40).  Lucero discloses the claimed device with the exception of the fastener material being selected from the group of: hook and loop, magnet, removable adhesive, pine tar, a suction cup, a snap, or a combination of thereof. However, Lonon (glove 1, figure 1; the container 2 attached to glove 1 via hook and loop i.e., VELCRO, patch 3 on the surface of glove 1 - Fig. 1; col 2, lines 43-51).  It would have been obvious to one of ordinary skill in the art to have used such a fattener for Lucero’s device given that Lonon teaches such is a desirable manner to removably attach the cue guide to a substrate.
Claim 19, Lucero shows the cue pilot guide is attachable to the glove by a fastener material the channel 12 is attached to a portion of the back of the hand on the glove via the tie down component 10 and another tie down component 11 - Fig. 1-3; col 2, lines 34-40).  Lucero discloses the claimed device with the exception of the fastener material being selected from the group of: hook and loop, magnet, removable adhesive, pine tar, a suction cup, a snap, or a combination of thereof. However, Lonon (glove 1, figure 1; the container 2 attached to glove 1 via hook and loop i.e., VELCRO, patch 3 on the surface of glove 1 - Fig. 1; col 2, lines 43-51).  It would have been obvious to one of ordinary skill in the art to have used such a fattener for Lucero’s device given that Lonon teaches such is a desirable manner to removably attach the cue guide to a substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
26 August 2022